Ryland, Judge,
delivered the opinion of the court.
1. In this case, the instructions which were given by the court to the jury, are so unintelligible that, in our opinion, the judgment below must be reversed. We have often said that instructions were designed ex vi termini to assist the jury under the law, to find properly the facts and issues in controversy. Therefore a few, plain, direct instructions, embracing the law of the case, will always aid a jury to come to correct conclusions. The court bad better give no instructions than such as mystify, confuse and involve the case in intricacy, thereby often misleading the jury instead of giving light to them. Improper instructions given to juries are the fruitful source of litigation in this court.
This judgment is reversed and the cause remanded;
the other judges concurring.